Citation Nr: 1730002	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  15-41 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for colon cancer to include removal of cancer from colon.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army from July 1981 to October 1981, and the U.S. Marine Corps from April 1982 to January 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Montgomery, Alabama, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his November 2015 VA-Form 9 appealing the claim on appeal, the Veteran requested a Board hearing in Washington, DC. More recently, however, in July 2017, the Veteran requested a change of venue to a Board video conference hearing at the RO. 

The case is REMANDED for the following action:

Schedule the Veteran for the next available Board videoconference hearing at the local VA Regional Office. Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




